DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 09/14/2022 have been fully considered but they are not persuasive. 
Applicant disagrees with the proposed combination of CN’071 and Haug (see pg. 7 of response filed 09/14/2022 (hereafter, “the response”). Specifically, Applicant asserts that Haug is directed to a battery case for a motor vehicle and for a variety of reasons, CN’071 is not combinable with Haug (see pgs. 7-8 of the response). These arguments are not found persuasive because attorney arguments do not replace evidence where evidence is necessary (see MPEP 2145 §I). Moreover, the undersigned is not convinced that the teachings of Haug are solely related to batteries used in motor vehicles. While Haug does suggest using Haug’s battery cell in a motor vehicle, there is no indication that the teachings of Haug are limited to batteries used in motor vehicles. For at least these reasons, Applicant’s arguments are found unpersuasive.
Applicant also argues that dependent claim 20 is patentable over the cited art. Applicant argues that Haug discloses use of an aluminum alloy, not pure aluminum (see pg. 8 of the response). However, claim 20 is rejected over in view of, inter alia, Masuda (see §20 of the non-final rejection mailed 06/22/2022). Since Applicant did not address the basis of the rejection over Masuda, the arguments are not found persuasive.

Claim Interpretation
Reference characters corresponding to elements recited in the detailed description and the drawings may be used in conjunction with the recitation of the same element or group of elements in the claims. Generally, the presence or absence of such reference characters does not affect the scope of a claim. See MPEP §608.01(m)

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-5 and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over CN’071 (CN106410071A) in view of Haug (US20140295239A1).
CN’071 discloses a battery cell (coiled button battery, [007], see FIG. 1) comprising:
a cell housing (battery case 1, FIG. 1; [020]) in which an electrode unit (51 positive electrode and 52 negative electrode form the electrode unit, FIG. 1; [020]) is arranged; and
an insulating element (insulating adhesive 2, FIG. 1; [020]), 
wherein the electrode unit has an anode (52 negative electrode, FIG. 1; [020]), electrically connected to a negative terminal (the lower case 11 forms the negative terminal, see [020]), and a cathode (51 positive electrode, FIG. 1; [020]), electrically connected to a positive terminal (the upper cover 12 forms the positive terminal, see [020]),
wherein the cell housing has a first housing part (upper casing cover 12, FIG. 1; [020]) that forms the negative terminal (see [020]) and a second housing part (lower case 11, FIG. 1; [020]) that forms the positive terminal (see [020]),
wherein the first housing part defines an edge extending around a perimeter of the first housing part and defining an opening of the first housing part (see FIG. 1),
wherein a first portion of the electrode unit extends into the opening of the first housing part such that the first housing part surrounds the first portion of the electrode unit (see FIG. 1),
wherein the second housing part defines an edge extending around a perimeter of the second housing part and defining an opening of the second housing part (see FIG. 1),
wherein the edge of the second housing part extends over the edge of the first housing part such that a portion of the first housing part extends into a portion of the second housing part and a second portion of the electrode unit extends into and is surrounded by the second housing part (see FIG. 1),
wherein the insulating element fits over the edge of the first housing part and extends around the portion of the first housing part and between the portion of the first housing part and the portion of the second housing part to electrically insulate the first and second housing parts from one another (see FIG. 1 and discussion of insulating adhesive at [020]),
wherein the insulating element also extends between an inner surface of the first housing part and the electrode unit such that the insulating element abuts the first housing part (see FIG. 1) in a form-fitting manner and such that the electrode unit is held in the insulating element in a form-fitting manner (the form-fitting manner limitations are inherent to because the insulating adhesive is used to seal the battery case, see [020]), and
wherein the second housing part fits over the insulating element such that the second housing part abuts the insulating element in a form-fitting manner (the form-fitting manner limitation is inherent to because the insulating adhesive is used to seal the battery case, see [020]).  
CN’071 does not teach wherein the first housing part is made from a hybrid material comprising a first layer made from copper and a second layer made from aluminum. CN’071 teaches that the battery case is made of stainless steel (see [020]).
	Haug relates to a lithium ion battery cell in a housing (abstract) and is thus analogous art. Haug teaches wherein the first housing part is made from a hybrid material comprising a first layer made from copper and a second layer made from aluminum (“[i]n a first configurational variant, both half-shells 11, 12 consist of an aluminum alloy… One half-shell [the second half-shell] may in this case be coated on its inner side with copper or be constructed from a copper-aluminum alloy in two layers” ([0045]).
	In one aspect, it would have been obvious before the effective filing date of the claimed invention to have modified CN’071 by substituting the stainless steel material of CN’071 with a hybrid copper-aluminum alloy material to arrive at the claimed invention. The skilled person would have been motivated to do so reduce contact corrosion of the electrolyte ([0044]-[0047]).
	In another aspect, it would have been obvious before the effective filing date of the claimed invention to have modified CN’071 by substituting the stainless steel material of CN’071 with a hybrid copper-aluminum alloy material to arrive at the claimed invention. It has been held that the selection of a known material based on its suitability for its intended use is prima facie evidence of obviousness. See MPEP 2144.07. Since, Haug teaches the selection of a known material based on its suitability for its intended use as a battery shell material, it would have been obvious before the effective filing date of the claimed invention to have modified CN’071 to arrive at the claimed invention. 
Regarding claim 2, CN’071 in view of Haug teach the battery cell of claim 1 as described above. Haug also teaches that the hybrid material of the first housing part consists of the two layers. (“One half-shell may in this case be coated on its inner side with copper or be constructed from a copper-aluminum alloy in two layers” (emphasis added, [0045])). Thus, in modifying CN’071 with Haug, the skilled person would have necessarily arrived at the claimed invention.
Regarding claim 3, CN’071 in view of Haug teach the battery cell of claim 1 as described above.  Haug also teaches that that the first layer immediately adjoins the second layer. A coating of copper on an aluminum alloy as taught by Haug is held to meet the structural, “immediately adjoin” limitation (“[o]ne half-shell may in this case be coated on its inner side with copper or be constructed from a copper-aluminum alloy in two layers” (emphasis added, [0045])). Thus, in modifying CN’071 with Haug, the skilled person would have necessarily arrived at the claimed invention.
Regarding claim 4, , CN’071 in view of Haug teach the battery cell of claim 1 as described above. Haug also teaches that the anode is connected to the first layer ("a first housing element is electrically connected to the positive pole of the electrode assembly [cathode] and a second housing element is electrically connected to the negative pole of the electrode assembly [anode]" ([0008])). Since the copper coating is "on the inner side,” the anode is taught by Haug or modified Haug as being connected to the copper coating (first layer). Thus, in modifying CN’071 with Haug, the skilled person would have necessarily arrived at the claimed invention.
Regarding claim 5, CN’071 in view of Haug teach the battery cell of claim 1 as described above. Haug also teaches that the first housing part is arranged such that the first layer faces the electrode unit and that the second layer faces away from the electrode unit. Haug expressly teaches that the half-shell is coated on its inner side with copper ([0045]). The copper-coated inner side of Haug’s half-shell 11 faces electrode assembly 2 and thus the aluminum portion of half-shell 11 inherently faces in the opposite direction, which meets the limitations of the instant claim. Thus, in modifying CN’071 with Haug, the skilled person would have necessarily arrived at the claimed invention.
Regarding claim 18, CN’071 in view of Haug teach the battery cell of claim 1 as described above.
CN’071 does not explicitly teach wherein the insulating element includes a tapered convex surface which extends between the electrode unit and an inner surface of the second housing part such that the insulating element decreases in thickness in a direction away from the edge of the first housing part.
It is noted that, “where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.” In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). See MPEP 2112.01 §I. In the instant case, it is believed that such a structure would inherently be met because of the shear stresses placed on the insulating adhesive 2 when the lower case 11 and the upper case 12 are sealed together. Thus, the limitation is met.
In the alternative, it has been held that absent any sort of criticality of the claimed specific shape, that changes in shape are obvious, see MPEP 2144.04 §IV.B. Thus, absent any evidence of criticality it would have been obvious before the effective filing date of the claimed invention to have arrived at the claimed invention wherein the insulating element includes a tapered convex surface which extends between the electrode unit and an inner surface of the second housing part such that the insulating element decreases in thickness in a direction away from the edge of the first housing part.
Regarding claim 19, CN’071 in view of Haug teach the battery cell of claim 1 as described above. CN’071 also teaches wherein the portion of the first housing part extends into a slot in the insulating element. See FIG. 1, the insulating adhesive 2 wraps around the edge of upper case 12 (see discussion at [020]), which forms the claimed “slot.”
Claims 12-17 are rejected under 35 U.S.C. 103 as being unpatentable over CN’071 (CN106410071A) in view of Haug (US20140295239A1), and further in view of Widener (US 20180309107A1).
Regarding claims 12-17, CN’071 in view of Haug teach the battery cell of claim 1 as described above. CN’071 does not teach using the battery cell in an electric vehicle (claim 12), in a hybrid vehicle (claim 13), in a plug-in hybrid vehicle (claim 14), as a stationary battery (claim 15), in a marine application (claim 16), or in an aeronautic application (claim 17). 
However, Widener teaches the deficient limitations. Widener is analogous art because they both relate to the field of lithium ion battery design ([0003]).
Widener teaches lithium ion batteries are widely used to provide power to hybrid vehicles and plug-in hybrid vehicles ([0003], [0043], applicable to claims 12-14). Widener teaches lithium ion batteries are widely used to provide power to stationary battery (“stationary storage systems”; [0003], applicable to claim 15). Widener teaches lithium ion batteries are widely used to provide power in marine applications (“marine craft”; [0003] applicable to claim 16). Widener teaches lithium ion batteries are widely used to provide power in aeronautic applications (“aircraft”; [0003], applicable to claim 17).
Thus, it would have been obvious before the effective filing date of the claimed invention to use the battery of claim 1 as taught by CN’071 in view of Haug to arrive at the claimed invention of all of claims 12-17. The skilled person would have been motivated to use the battery cell of CN’071 in view of Haug because Widener teaches that lithium ion batteries are widely used in the applications ([0003]) claimed by claims 12-17.
Claims 20 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over CN’071 (CN106410071A) in view of Haug (US20140295239A1), and further in view of Masuda (US20130136976A1).
Regarding claims 20 and 21, CN’071 in view of Haug teach the battery cell of claim 1 as described above. CN’071 does not teach wherein the second housing part consists of aluminum. 
However, Masuda teaches the deficient limitation. Masuda relates to the design of energy storage elements (abstract), particularly lithium ion secondary batteries ([0105]) and is thus analogous art.
Masuda teaches an electrode terminal 23 that is analogous to the claimed second housing part of the presently claimed invention. In this regard, Masuda teaches, “[t]he electrode terminal 23 disposed at the positive electrode side is made of aluminum or an aluminum alloy” (emphasis added, [0056]). Thus, Masuda teaches that the function of aluminum and aluminum alloys in relation to electrode terminals are the same, i.e., both materials function to conduct electricity to the outside of the battery cell.
Accordingly, the skilled person could have simply substituted the stainless steel material of CN’071 that forms the alleged second housing part with one that includes or consists of aluminum and the results of the substitution would have predictably resulted in a battery cell that can conduct electricity to the outside of the battery cell via the second housing part. See MPEP 2143 §I.B
Thus, it would have been obvious before the effective filing date of the claimed invention to have arrived at the claimed invention wherein the second housing part includes or consists of aluminum by simply substituting the stainless steel second housing part of CN’071 as taught by Masuda.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON AARON BARTON whose telephone number is (571)270-3551. The examiner can normally be reached 9:00 AM to 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allison Bourke can be reached on (303)297-4684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JASON BARTON/Examiner, Art Unit 1721

/WILLIAM E MCCLAIN/Primary Examiner, Art Unit 1721